472 F.3d 679
Karl Adolph FRANTZ, Petitioner-Appellant,v.Herbert HAZEY; Dora B. Schriro, Director, Respondents-Appellees.
No. 05-16024.
United States Court of Appeals, Ninth Circuit.
Filed December 29, 2006.

Karl Adolph Frantz, Buckeye, AZ, pro se.
Kathryn Ann Damstra, Esq., Office of the Attorney General Criminal Appeals Section, Tucson, AZ, for Respondents-Appellees.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.